UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7908


CLARENCE ROULHAC, JR.,

                Plaintiff – Appellant,

          v.

B. S. JANEK, DMD, Dentist, Powhatan Correctional Center,

                Defendant – Appellee,

          and

PRISON HEALTH SERVICES; LINDA RAY, Ms., Head Nurse,
Powhatan   Correctional Center;   L.  KUMP,  Ms.,  Doctor,
Powhatan Correctional Center; A. TONEY, Mr., Doctor,
Powhatan Correctional Center; FRED SCHILLINGS, Dr., Health
Service Director, VDOC,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00408-HEH)


Submitted:   March 19, 2013                 Decided:   April 9, 2013


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Roulhac, Jr., Appellant Pro Se.     Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Clarence     Roulhac,    Jr.,   appeals    the   district    court’s

judgment denying relief on his 42 U.S.C. § 1983 (2006) claims of

deliberate indifference to his serious medical needs.                   We have

reviewed the record and find no reversible error.                Accordingly,

we affirm substantially for the reasons stated by the district

court.     Roulhac v.     Janek,     No.   3:10-cv-00408-HEH         (E.D.     Va.

Dec. 23,   2011   &    Feb.   16,   2012   &   Oct.   9,    2012).     We     deny

Roulhac’s motion to compel Defendants to provide dental care.

We   dispense   with   oral   argument     because    the   facts    and     legal

contentions     are   adequately    presented    in   the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      3